Effects of the Xynthia storm in Europe (debate)
The next item is the Commission statement on the effects of storm Xynthia in Europe.
Member of the Commission. - Madam President, only two weeks after the dreadful disaster on Madeira, the Commission was again shocked and saddened by the death and devastation caused by storm Xynthia in France and other European countries.
I wish to express my personal sympathy to all those that are suffering as a consequence of the disaster. The Commission's condolences go in particular to the families and friends of those that have lost their lives.
Through the monitoring and information centre for civil protection, the Commission has been monitoring the events caused by storm Xynthia closely and has offered to set the mechanism for EU assistance in action. Fortunately, the French rescue services were able to respond to the disaster with their own means and did not request the activation of the mechanism.
Together with the relevant authorities in the Member States, the Commission is now exploring all the possibilities and instruments that could be available at EU level to assist financially in overcoming the disaster and to help return to normal living conditions as soon as possible.
Two days ago, Commission President Barroso met French President Sarkozy to discuss the situation. Yesterday he also met with a number of Members of this House from different countries. One week ago my colleague, Mr Hahn, Commissioner responsible for regional policy and the Solidarity Fund, visited the most hard-hit regions in France - La Rochelle and l'Aiguillon-sur-Mer - and met with national and regional authorities.
On Madeira, where disaster struck two weeks earlier, the authorities and rescue services have been able to make enormous progress in combating the effects of the flooding disaster. Commissioner Hahn visited Madeira during the past weekend to get a first-hand impression and to discuss with the local authorities the way forward.
The European Union Solidarity Fund was set up in 2002 specifically as the instrument at EU level to financially assist EU Member States affected by major natural disasters, if certain conditions are met. France has already declared its intention to apply for assistance from the Solidarity Fund. I should point out that the Regulation governing the Solidarity Fund normally allows its mobilisation only for what are known as 'major disasters', where the damage at national level exceeds the threshold of 0.6% of gross national income, or EUR 3 billion at 2002 prices. For France this currently means the damage would have to exceed approximately EUR 3.4747 billion at current prices.
However, in exceptional circumstances and if specific criteria are met, the fund may also be used for smaller 'extraordinary regional disasters', in particular where they concern outermost regions like Madeira.
The French authorities are currently carrying out an assessment of the damage and of its repercussions for the economy and the living conditions of the population.
These are the essential elements for the application, which has to reach the Commission within 10 weeks of the disaster. That means before 9 May. After it is received it will be examined by the Commission as quickly as possible. The Commission services, in particular DG Regional Policy, are granting all possible assistance and guidance in preparing the application. Contacts at expert level are well established with the French authorities, thus allowing effective progress.
Please be aware, however, that aid from the Solidarity Fund cannot be paid out immediately. The Solidarity Fund should not be misunderstood as an emergency instrument. It is a financial instrument to help bear the financial burden of emergency operations. As such, a possible grant could be used retroactively for emergency operations from day one of the disaster.
The funding for the Solidarity Fund is raised through an extra effort of the Member States outside the normal European Union budget. It has to be approved by Parliament and the Council through an amending budget procedure.
As you know, the whole procedure - from the moment the application is made to paying out the grant - inevitably takes several months. The Commission is, however, making every effort to keep this time span as short as possible.
As regards the Structural Funds, in particular the ERDF, this can of course not be used for immediate emergency operations. France and the Commission have, however, started discussing the options and possible necessary programme modifications which might be instrumental for longer-term reconstruction and for investment in businesses affected by the flood.
One last point, which Members of this House already raised during the debate on Madeira two weeks ago. The Commission will use the current political momentum to attempt to unblock the proposal for an amended Solidarity Fund regulation at the Council. Parliament widely supported this proposal, and I feel this is the right moment to take common action vis-à-vis the Council again.
Madam President, Commissioner, during the evening of 27-28 February, storm Xynthia hit the coasts of Charente-Maritime and Vendée, my region, particularly hard. Fifty-three people died, a dozen people are unaccounted for, and hundreds of people have lost their homes.
These are significant losses, and they are compounded by serious problems in relation to infrastructure. I am referring in particular to the dams, to the railway lines, to the sewage networks, to the electricity networks, to the telecommunication networks and to the entire system of small and medium-sized enterprises, in particular in the maritime sector, in the aquaculture sector and in the agricultural sector, with 45 000 hectares submerged by salt water, since this was a flood that originated in the sea.
This is damage on a significant scale. This is damage of which the consequences will continue to be felt over time, since some farming land will now be unfit for use for several years.
I therefore call here for the European Union to show solidarity and, of course, for this European Union Solidarity Fund to be made available in the best possible conditions and in the quickest possible time, because we cannot tell our fellow citizens that the funds will wait and that the problems cannot be resolved here and now. Together, we need, after the visit by the Commissioner - whom I sincerely thank for going and seeing for himself the scale of the disaster, and I know that he too has been deeply affected by it - unite our efforts to improve the use of this fund, so that progress can be made more quickly. We are always complaining that Europe is too far removed from our fellow citizens; let us show them here, today, that we are capable of reacting quickly. I regret that the Council is not here to help us with this regulatory amendment. In any case, rest assured that we need it and that our fellow citizens are expecting it.
Mr President, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I would like to extend our heartfelt condolences to the families of the victims of the natural disasters that have hit Portugal, Madeira, France and Spain.
Last week, a delegation from my Group went to Madeira, visited the areas most affected by the catastrophe and met with the regional and local authorities and business, industrial, trade and farmers' associations.
We retain striking images and messages from what we saw and heard. We learnt of entire families who died in their own homes; we heard dramatic testimonies about people being pulled under the water, never to be seen again. Entire houses moved from one side of the street to the other, and cars still containing their passengers were swept away from the streets into the sea.
However, the courage of Madeira's people in overcoming adversity was equally striking. I will never forget the pictures of determination of those who,despite losing their businesses, their homes and their possessions, refused to give up. On the contrary, they got straight to work, ready to start again from scratch. In just a few days, tonnes and tonnes of stone, earth and other debris were removed from the centre of the city of Funchal.
The national, regional and local authorities joined efforts so that life on the island could go back to normal. Therefore, it is important to announce that tourists can return to Madeira. Its natural beauty and the warmth of its people await us.
The people of Madeira are now also awaiting the solidarity of the European institutions to be able to rebuild the roads, bridges and public buildings that were destroyed. The tradesmen, industrialists and farmers also need our support in rebuilding their lives and contributing to the economic development of the region.
I am greatly pleased, Commissioner, to hear that the Commission, as well as Parliament and the Council, is determined to unblock the Cohesion Fund - the new proposal that has already been adopted by Parliament - so that new rules that are better adapted to the real needs of the public can be implemented.
As you know, Commissioner, it is also necessary that the other structural funds are restructured and redeployed to the most affected areas, because special situations require special solutions.
Mr President, ladies and gentlemen, the Group of the Alliance of Liberals and Democrats for Europe would like to join with the declarations of sympathy for the victims of storm Xynthia, which has affected several areas of Europe. We must take action and in this regard I appreciated the serious declarations made today by Commissioner Potočnik, whose expertise I value and whose commitment I must acknowledge. In this regard, I call on him to make the necessary amendments to the Solidarity Fund, reminding him though that Parliament already adopted the measure by a large majority in 2006. Given these situations and given these deaths, we can only reiterate how critical it is to adopt measures such as this.
However, at the same time, Mr President, we must act on several fronts and firstly review all the development and regional planning programmes and update them in view of their environmental impact, also including an assessment of the effects on the ground. We also need to invest substantial sums to establish long-term action aimed at implementing a disaster prevention strategy. This is not an optional or fanciful choice, but a necessary choice if we want disasters such as those we are discussing today not to have such tragic consequences.
However, there are also economic reasons, if we want to limit ourselves solely to this aspect, which oblige the institutions to take action in terms of prevention. While we are claiming in the resolution that it is necessary to pledge substantial amounts to repair the damage, we must shift our attention and our action to investments and initiatives for environmental protection, reforestation and the protection of vegetation, given that these will reduce the costs of repairing environmental damage.
We must learn from disasters of this kind - modern man must learn from them - that not everything can be controlled but that everything can be limited if adequate precautions are taken. We must do it, Mr President, also in memory of victims such as those who, in recent days and in recent weeks, unfortunately, throughout Europe have characterised the reality of our regions.
Mr President, I would also like to express my deepest sympathy - my own and that of my Group - and my solidarity with the affected regions, while regretting the serious economic consequences of these disasters and offering in particular our condolences to the families of the victims. It is also important to emphasise the need for national, regional and local authorities now to focus on effective prevention policies and to pay more attention to adequate practices and legislation relating to land use.
It is precisely for this reason that there are two amendments that we tabled as a group, because, in our view, they are missing in the joint resolution. The first states: whereas in France construction has been authorised on flood plains and on natural wetlands; whereas building speculation has encouraged the construction of buildings in vulnerable areas. For us this is a vital aspect to make progress.
The second amendment calls for cofinancing by Community funds for implementing these plans, in particular the Structural Funds, the EAFRD, the Cohesion Fund and the European Solidarity Fund, to be subject to sustainability measures. For us this is vital in ultimately deciding whether or not we will vote in favour of the resolution.
Mr President, our first words can only be of condolence and solidarity for the families of the victims of this catastrophe. We welcome the European Union's words of solidarity for the affected regions and towns. It is important now to make this solidarity tangible, by quickly mobilising the necessary means and resources to relieve the damage caused by bad weather.
In the past years, the Member States have been hit by a considerable number of catastrophes, as demonstrated by the 62 requests to mobilise the Solidarity Fund, made by a total of 21 countries, in only its first six years of existence.
The damage caused by these catastrophes is hard to assess, particularly because of the loss of human life. In any case, the economic and social costs are almost always very significant.
It is in this context that prevention will have to play a more important social role, and become an increasingly important phase in the catastrophe management process. It is important to develop cooperation and solidarity in this area within the European Union. First of all, by creating a financial framework suitable for prevention that will support the implementation of protection measures for the public, the environment and the climate by the Member States.
The recipients of special aid must be, amongst others, such actions as the correction of potentially dangerous situations, the protection of the most risk-prone areas, the reinforcement of early warning systems in the Member States and the establishment and reinforcement of existing connections between the various early warning systems.
As it has already been said here, the sensible utilisation of land, economic and social development that is in harmony with nature, and strengthened cohesion in the European Union are also vital factors for the prevention of catastrophes.
(FR) Mr President, ladies and gentlemen, several European regions have been hit by some exceptional natural meteorological phenomena, which have resulted in huge material, economic, agricultural and environmental damage, and have sadly claimed too many human lives.
I dare to hope, Commissioner, that beyond your due condolences, the European Solidarity Fund, a European activity that in this case is useful, will be able to be implemented quickly and flexibly in both France and Madeira, just as it has been - as someone said - in other European countries, to help my compatriots in Vendée and Charente-Maritime restore their vital infrastructure and services.
It is my understanding from what you have said that the French Government has not yet referred this matter to you, and I am very surprised at that. However, I must say that there are some aspects to the way in which certain people are exploiting these events that I find quite intolerable.
Firstly, this compulsive need to link the natural disasters that we are suffering to socalled global warming. No matter what political or pseudo-scientific claims we may be fed, they will not dictate the weather and the tides any more than they will prevent earthquakes.
The second is the systematic search for culprits and easy scapegoats. The Xynthia disaster in the west of France is due to the very rare combination of two events: the storm itself, of course, and some unusually high tides, which led to the collapse of the dams.
Controversy has erupted over the building permits granted by the mayors, who have been made personally responsible for the deaths that have occurred in their municipalities. However, no one - not the département, the region, the public services, the town planners or the architects - objected to these building permits requested by individuals.
The elected representatives of the region, and in particular in the small municipalities, are quite rightly held in high regard by their fellow citizens. They shoulder a great deal of responsibility for virtually nothing, they have a remarkable sense of the general interest, they are coping with ever more complex duties, for which Europe is partly responsible, and they have also been completely abandoned by the public authorities, and I was anxious to point this out here.
- (NL) Mr President, the Group of the European People's Party (Christian Democrats) endorses the resolution and advocates that we convey appropriate expressions of condolence and solidarity and take direct action. There are a few points I would like to add to that. First of all, I think it is excellent that the Commission has stepped into the breach and that Mr Hahn is also considering how he might be able to alter his operational programmes. That also bodes well for the short term.
However, the actual problem lies in the Solidarity Fund. How has the Council been able to get away for years with holding up action by Parliament to make the Solidarity Fund more flexible? In my opinion, it is really a very good thing that Mr Potočnik has been so unambiguous about the fact that the Commission will now be taking the initiative. The Spanish Presidency really ought to be here today in order to confirm that. Now is the time to act and Parliament is extremely unhappy about this hold-up.
However, there is also a second dimension to this issue. I come from the Netherlands. Most of the Netherlands is situated below sea level. As the spring flooding of 1953 is still very vivid in our memories, we know that it is vital to look ahead. We know that safety and preventative measures have to go hand in hand with development in these regions, that is, development of any activities that have an impact on the coast. And that is definitely an achievable aim. We in the Netherlands have now come up with a plan, a delta plan, to reinforce our coastal defences and we are also looking into other matters where it is imperative that we link safety with economic development.
By way of conclusion, let me add that in 2008 an initiative was taken in the French coastal town of Saint Malo to assemble all coastal regions under the auspices of the United Nations, in conjunction with the OECD. The United Nations now has a disaster prevention plan for coastal regions and it is that world-wide perspective that is so very important. The European Parliament has a pilot project for the 2009-2010 period and we have supported our regions' participation in it, by providing funding, amongst other means. The world-wide dimension is something that we have to get on the agenda here in the upcoming period.
(FR) Mr President, Commissioner, ladies and gentlemen, I should like to begin by expressing my deepest sympathy and solidarity with the victims of the Madeira floods and of storm Xynthia.
The necessary questions must be asked about the worrying increase in these destructive meteorological phenomena, and about the role played by climate change and the urgent need to find solutions. For now, it is a case of providing urgent solutions to the populations rocked by these disasters. Of course, public and private insurance providers must be responsive but, when it comes to the destroyed infrastructure and rebuilding the areas concerned, European solidarity must be expressed.
That is why the French Government has requested aid from the EU Solidarity Fund, created in 2002, which I hope will be granted quickly and meaningfully. This is the thrust of the two letters that I have sent to the Commission since 1 March in my capacity as an elected representative for the west of France region and which I had the opportunity to discuss, last Thursday, in La Rochelle, with Commissioner Hahn, whom I sincerely thank for being so responsive.
Commissioner Hahn agreed that the mechanism was complex and difficult to implement. Well, we have to conclude that it could have been made more flexible if the Council had not incomprehensibly blocked the review of the operation of this fund as adopted by a very large majority of MEPs in May 2006. I therefore hope that the Spanish Presidency will break the deadlock on this text so that the system can be made more effective.
In more immediate terms, I call on the Commission to authorise a oneoff increase in cofinancing via the ERDF and ESF regional funds for projects in the regions affected, within a time frame that will enable their economies to recover by summer.
Lastly, this aid should not be used to rebuild in such a way that the same tragic environmental and town planning mistakes are made; rather, it should be used in a considered way, so as to prevent as far as possible a repeat of such tragedies.
(FR) Mr President, following the disaster that has struck the French coast only a few weeks after Madeira, our group has tabled some amendments so that our Parliament, as well as expressing its solidarity, will denounce those responsible. For European citizens have not died and others have not lost everything in these disasters simply because the elements were unleashed. This also happened because some very grave mistakes were made in allowing the coastlines and riverbanks to become builtup. These mistakes are the fault of the Member States, of their laws, which are very inadequate, of their authorities, which are too lax, and of their governments, which are too unaccountable.
Having allowed building to take place in flood zones is no less serious than having permitted and encouraged the consumption of tobacco or asbestos over the years, even though people were dying and it was very clear that that was the reason why. Before Xynthia there was Madeira, and before Madeira there was Sicily; tomorrow, there will be other disasters. If the European Parliament does not raise its voice, it in turn will be accountable for the disasters of the future. The European Union must show its solidarity, but it must also demonstrate a sense of responsibility.
(FR) Mr President, Commissioner, like everyone here, our thoughts are first and foremost with the populations, with the bereaved families and with those who have lost everything as a result of storm Xynthia.
One of the lessons to be learnt from this disaster will have been, once again, the usefulness of the services of the Member States, of the municipalities, of the departments, of the regions, including the public services and the civil protection services, which have demonstrated their effectiveness. As we all agree, today we must urgently help the families to repair and to rebuild, but we must rebuild in a different way, by taking account of nature and of human beings. To do so, we must encourage the insurance companies, which are swimming in profits, to reimburse people for the damage caused.
On the other hand, given the exceptional nature of the disaster that has hit these regions, the European Union, in cooperation with the Member States, must take action on a much greater scale and more quickly, not least by harnessing the European Solidarity Fund, and it must do so in a more flexible manner than the one you have certainly just described, Commissioner. Indeed, the destruction of homes and businesses, and the sterilisation of farming land are probably impossible to quantify using our traditional criteria.
On the other hand, we will also have to combine the regional funds and the ESF Fund to help the regions get back on their feet. Beyond that, it is important to learn every lesson from what has just happened and to take action to prevent such disasters or to limit the damage of such climatic phenomena. The issue of building in flood zones and of combating real estate speculation along the coastline must be completely reexamined in connection with the balances of nature, farming activities, aquaculture, oyster faming and fishing, which European policies all too often destroy.
That is why I propose that the European Union, in cooperation with the Member States and the regions, should establish a consistent sustainable reconstruction and development plan that takes account of the geography, environment, biodiversity and activities along the coastline.
Lastly, there must be an opportunity to establish a common prevention, monitoring and warning system by which swift, solidarity-based assistance can be provided to the populations.
(FR) Mr President, Commissioner, ladies and gentlemen, as my colleague Mrs Morin-Chartier and the other Members have said, on 27 and 28 February the violent storm Xynthia battered several French regions, claiming 53 lives and causing huge material damage.
The storm was exceptionally intense; it caused devastating floods along the French coast. After Madeira, Europe has once again been affected. Brittany, the region of my colleague and friend, Mr Cadec, has been severely affected. A state of natural disaster has thus been declared in three French regions: Brittany, Poitou-Charentes and Pays de la Loire.
In the face of these disasters, the European Union must demonstrate its responsiveness and express its solidarity. Words and a resolution alone will not enable us to support the victims of these disasters; we must also and above all provide financial aid.
I therefore call on the European Commission - and my colleague Mr Béchu supports my request - to swiftly release the EU Solidarity Fund so as to help the disaster areas cope with the damage.
This disaster shows that Mr Barnier's proposal to create a European civil protection force is relevant. Europeans must take action together, since more and more disasters are occurring and they are affecting our European territories and, in particular, our most isolated and vulnerable regions, such as the islands in the Indian Ocean and the Caribbean islands.
(ES) Mr President, ladies and gentlemen, I would first of all like to express my solidarity to the families of the victims affected by storm Xynthia.
Last week, I had the opportunity to visit Madeira with a delegation from the Committee on Regional Development of Members from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. It was the first time that a European delegation had had the opportunity to be there on the ground and to meet the authorities and people from the island.
The storms that hit Madeira killed more than 40 people and wounded or displaced hundreds more. Economic losses are estimated at EUR 100 million with 900 businesses and more than 3 500 workers directly affected.
The priority now is to rebuild infrastructure, ensure that the situation returns to normal and, above all, rebuild Madeira's image abroad and regain people's trust in its tourism industry, thereby stimulating its economy and development.
A number of adverse weather conditions, particularly storm Xynthia, have also affected Spain, especially the areas of Andalusia and the Canary Islands, as well as western France and other countries.
These major disasters have caused enormous economic damage and require an urgent, speedy and efficient response from the European Union; we therefore need to mobilise the necessary tools in order to tackle this kind of disaster.
Commissioner, this is an extraordinary situation that requires extraordinary measures.
(RO) The incidence and extent of the calamities and natural disasters which we have been facing recently are alarming. The time has come for the proposal made in 2006 by Michel Barnier about creating a European civil protection force to be put into practice.
There is also an urgent need to find a solution for kick-starting the review of the European Solidarity Fund Regulation. Based on its position in 2006, Parliament has approved the amendment to the regulation with the aim of creating the opportunity for a rapid, effective response, when a request is made by Member States. The lowering of the threshold for mobilising the Fund and the provision of a rapid payment based on a preliminary assessment are extremely important measures included in the revised form of the regulation.
Therefore, I ask the Council to unblock the dossier on the review of the European Solidarity Fund regulation, to request its immediate review and not to reject the new regulation.
Thank you.
(DE) Mr President, Commissioner, in October last year I had the opportunity, as part of a delegation from the Committee on Regional Development, to see all the wonderful things that are being done with EU funds on Madeira, for which reason I, too, feel personally very affected by this disaster. I want to express my sympathy to the family members affected, but also to those who, in the space of just a few hours, lost everything that they had spent their lives building up.
At this time in particular, the European Union is under the microscope, and the Solidarity Fund was set up for precisely this kind of difficult situation, as the people of Madeira and France now need not only our sympathy but also, more than anything, our financial assistance.
The disaster in France and on Madeira has also been intensified by the fact that people have perhaps been too ambitious in their attempts to control the natural world and have attempted to lead their lives by overruling the laws of nature. The fact that that is not possible in the long term has been demonstrated very painfully here again.
What this means is that all funds must be used in such a way that they guarantee security, prevention and sustainability, and there must be special attention paid to this.
(ES) Mr President, firstly I would like to express my solidarity and condolences to France and Portugal, particularly to La Rochelle and Madeira; secondly, may I express my solidarity with my own country, particularly Andalusia and the Canary Islands, which have been affected by these major storms. However, I must make a severe criticism of the European Union Solidarity Fund.
The Solidarity Fund is obsolete and has not taken account of this Parliament's resolution of 2006. It no longer has any value whatsoever. The figures given - 0.6% of GDP and EUR 3 billion - do not correspond to what this situation demands, for this is no longer just an emergency but also a reconstruction effort. We have faith in the Spanish Presidency and we therefore call on it to provide the impetus needed to reform the Solidarity Fund.
(PT) Mr President, I will start by expressing my most heartfelt condolences to all the families of the victims of Xynthia, especially in France and Spain. Nobody would have expected that just a week after what happened in Madeira this storm would hit the coasts of France, Spain and, especially, the Canary Islands with such violence.
Last Saturday, I had the opportunity to accompany Mr Hahn, who was in Madeira visiting the most affected areas and was able to see for himself the level of destruction that took place on the ground. Tomorrow, the President of the Commission, Mr Barroso, will do the same. The fact that they are doing this, and personally witnessing the level of destruction, makes them privileged witnesses of what happened and focuses people's attention on what is most important now: urgent aid.
It is essential that Parliament be able to commit itself to working quickly to review the structure of the Solidarity Fund, simplifying it and sending aid faster so that we can quickly provide relief to people from whom we cannot request more time.
(RO) I welcome the initiative supporting the European Parliament's resolution on the major natural disasters which have taken place in the autonomous region of Madeira and the effects of the storm Xynthia in Europe. Allow me to express my sympathy to those who have been affected and my appreciation to all those who have helped provide the intervention after these disasters.
I believe that Europe's regions must be given far more financial support to help implement the measures for preventing these disasters. The European Union can make improvements and develop complex systems for analysing the causes of disasters in order to devise the most effective measures for preventing them. I think that measures specifically aimed at this can be included for every macro-region in Europe. I am thinking at the moment, even though it is not specifically referred to in this resolution, of the EU's Danube Strategy, given that this river has been a source of natural disasters in the recent past, in 2002 and 2004.
Furthermore, the complementary use of all the resources available in the most accessible manner possible will facilitate the establishment of economic, social and territorial cohesion, providing a platform for acts of solidarity in the event of such disasters.
Thank you.
Member of the Commission. - Mr President, I come from a small village, with approximately 500 inhabitants, which was severely hit by floods just two years ago. It was actually a pure miracle - or, if you wish, lucky - that there were no human casualties. At that time we benefited greatly from the same Solidarity Fund that we are talking about. I fully understand the feelings of the people on the ground. They are also looking for solidarity from all around the European Union - solidarity which is fast and efficient.
That is why I think it is of the utmost importance that we focus on the Solidarity Fund Regulation. As you know, the Commission proposal for an amendment to the European Union Solidarity Fund Regulation dates back to 2005. This proposal concerns mostly the extension of the fund to disasters other than natural ones. However, it also includes elements that might have been relevant in the case of Xynthia as well - a proposal to lower the thresholds and the possibility of paying advances of the expected aid.
There have been signals from several Member States lately - including from France - that they may reconsider their negative position. Together with Parliament, the Commission intends taking a new initiative very shortly vis-à-vis the Council and its Spanish Presidency, to unblock the dossier.
I also agree with the remark that we should do our utmost to be better prepared. The frequency and intensity of disastrous events is clearly increasing, and this is worrying. So I think that being better prepared is of the utmost importance. In this context, the Cohesion and Structural Funds should play their role also. There are also other possibilities which can be explored. I have already mentioned the Structural and Cohesion Funds. Also the Rural Development Fund can be redirected but of course only at the request of the Member State.
I would like to thank you for your support and I would also like to thank you in the name of my colleague, Johannes Hahn, who has responsibility for this area.
The debate is closed.
Written Statements (Rule 149)
On 27 and 28 February, the violent storm Xynthia battered several French regions. It claimed 53 lives and caused huge material damage, including, in particular, serious flooding. After the disaster in Madeira, Europe was hit once again. My region, Brittany, has been severely affected, and a state of natural disaster has been declared in three departments, just as it has in the Poitou-Charentes and Pays de la Loire regions. I should like to express my full solidarity with the families affected and with the victims of the disaster. The European Union as a whole must show its responsiveness and its solidarity by means of a financial aid package and support measures aimed at reconstruction. Mr Béchu joins me in requesting emergency aid. Today, the financial resources of the Solidarity Fund seem difficult to implement. It must be acknowledged that Parliament has been calling for more effective and swifter use of the EU Solidarity Fund since 2005. The Commission and the Council must facilitate the swift release of this fund for the affected regions. This disaster shows that the Barnier report on the creation of a European civil protection force - EuropeAid - makes perfect sense and would enable us to develop a more effective response to disasters.
In recent weeks, two natural disasters of tragic proportions hit Europe and its Member States, leaving behind a trail of death and destruction and causing damage costing tens of thousands of euro.
We will not forget the dramatic images from Madeira at the end of February - which I watched with particular sadness, because it was a tragedy affecting an island that I know well - or the dramatic report of the path of Xynthia through several areas in Europe.
On this occasion, besides expressing my sincere concern for all those who were affected by these tragedies, I urge the Commission to act swiftly in the relief effort to the most affected regions. This must be done not only by mobilising the European Union Solidarity Fund as urgently and flexibly as possible and with the greatest possible funding, but also by utilising all the instruments and mechanisms made available by the Cohesion Fund to assist the affected regions in overcoming this terrible tragedy.
I would also like to take this opportunity to express my solidarity with all the efforts made by Madeira's local authorities and its people.
Mr President, ladies and gentlemen, unfortunately we are having to deal with this sad and now customary matter once again. I would like to express my respect and gratitude to all the professionals and volunteers who have contributed to the rescue and reconstruction effort in the affected areas, and I would like to express my particular condolences to the families of the victims. We need to provide help to the victims and pave the way so that the affected areas can recover quickly. We also need to continue working intensively in the area of prevention. Finally, and most importantly, I would call on the Spanish Government to use its current Presidency of the European Union to provide the impetus needed to modify the current European Union Solidarity Fund Regulation - a request already made on a number of occasions by the European Parliament - in order to achieve faster, more flexible and more efficient access to it.
in writing. - (RO) The incidence of global natural disasters is alarming. We can see today the consequences of our irresponsible actions in the past as we are faced with a new challenge: combating the effects of climate change.
It goes without saying that the cost of the operations involved in rebuilding the areas affected by natural disasters are incomparably higher in relation to the efforts required for prevention. At EU level we have instruments available for dealing with such situations, which supplement the projects carried out by regions. For example, in the Western Region of Romania, which I represent, a project is being promoted for improving the capabilities and quality of the intervention system deployed in emergency situations. The financial instruments available, including the Structural and Cohesion Funds, as well as the Fund for Rural Development, must be reviewed so that they offer greater flexibility in emergencies.
With regard to the Solidarity Fund, the lowering of the threshold for mobilising the fund and the possibility of making advance payments of the relevant amounts would speed up intervention and reconstruction efforts and make them more effective.
Last but not least, we will have to give due attention to an older initiative, namely the rapid reaction force, which will cover the entire territory of the European Union, because natural phenomena affect neighbouring regions, and this creates the conditions for solidarity and cross-border action.
in writing. - (PT) I would like to join with the many declarations of sympathy for the victims of the torrential storm that battered Madeira on 20 February, as well as the declarations of solidarity with all those who are suffering the pain of grief for lost family and friends and lost possessions. I would also like to stress the constant need to consolidate the European Union's capacity to provide help to populations affected by natural disasters. By losing personal property such as their homes, their livelihoods and their jobs, these populations could fall into a desperate situation. In these cases, social justice is only achieved through solidarity, not forgetting that all of society benefits from each of its citizens having decent living conditions. Therefore, it is not too much to insist on the need to enlarge the European Union Solidarity Fund and make it more flexible. In this context, I would like to declare my total support for the resolution on Madeira adopted today by the European Parliament.
in writing. - (DE) The recent storms across Madeira, parts of Spain and France took a heavy toll with over 40 deaths on Madeira, another 60 in France, countless missing persons and extensive property damage. Managing natural disasters is an opportunity for Europe to prove its added value. Rapid and uncomplicated cooperation between European partners is required in order to counter the dramatic consequences of the storm Xynthia and the devastating torrential rains. The Solidarity Fund and other EU financial instruments can at least make it possible to tackle the economic damage of the disaster more quickly. However, the organisation of disaster prevention must always remain in the hands of the Member States, who are best placed to deal with their national circumstances and thus to react most rapidly in emergencies. In order to prevent future storm damage, the Commission should support the Member States in their efforts to produce effective emergency plans and tables of risks. With the march of climate change and the dislocation of water cycles that that promotes, it will not be possible to completely fend off even fiercer storms in the future. However, the damage that such storms cause can certainly be reduced with better prior planning.
Storm Xynthia is another tragic and painful demonstration of the climatic disturbances that are intensifying the violence and the frequency of what are, nonetheless, natural phenomena. Nowadays, the European Union is confronted too often with such natural disasters to make do with its existing policies, and I believe that it should strengthen three areas of intervention in order to better protect its citizens: prevention, which is addressed in the 2009 White Paper on adapting to climate change, for which I was rapporteur for the opinion and which specifically emphasises the vulnerability of coastal and mountain areas; rapid intervention, by finally creating this European civil protection force, about which we have done nothing but talk and which only needs a proposal to become a reality; and repair, by permitting the emergency mobilisation of the Structural Funds - if necessary outside the regional framework of the planned areas of intervention - and of the Solidarity Fund, the regulation of which must be amended so as to speed up and simplify its mobilisation. It is clear, then, that I endorse this resolution, but I regret that our House should be obliged once again to call for measures that could have been proposed following one of the too numerous natural disasters that have plunged Europe into mourning in recent years.